Walton, J.
This is an action upon a promissory note of the following tenor:
$2300. Augusta, Maine, June 2, 1893.
Six months after date, for value received, I promise to pay to the order of E. A. Getchell, the sum of twenty-three hundred dollars, with interest at rate of nine per centum per annum, principal and interest payable at office of E. W. Whitehouse, Augusta, Maine, until paid. E. A. Getchell.
It will be noticed that at the end of the note are the words, “until paid.” The only question is whether these words carry interest at the stipulated rate (nine per cent) after the maturity of the note as well as before.
We think they do. They were Avritten into the note for some purpose, and we think there can be no reasonable doubt Avhat that purpose was. We think it must have been for the purpose of guarding against that very construction of the note for which the defendants now contend. It had already been decided that without these words, such a note would draw the stipulated interest till maturity, and only the' legal rate of interest (six per cent) thereafter. Eaton v. Boissonnault, 67 Maine, 540. We think it was to guard against this result that the words, “until paid,” were inserted in the note now under consideration. True, the words, *257“until paid,” are separated from the interest clause by a clause naming the place of payment of the note; but we do not think this separation destroys the effect of the words, or leaves their meaning at all doubtful.
Such in effect was the ruling in the court below; and it is the opinion of the law court that the ruling was correct.

Exceptions overruled.